UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6983


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                Petitioner - Appellant,

          v.

WARDEN JEFFREY N. DILLMAN, Warden; DIRECTOR HAROLD CLARKE,
Director,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00505-AWA-DEM)


Submitted:   November 10, 2016            Decided:   November 15, 2016


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron     Doxie,       III,   seeks    to    appeal    the    district      court’s

order adopting the recommendation of the magistrate judge and

dismissing as successive his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of        appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of     the   denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating       that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Doxie has not made the requisite showing.                         Accordingly, we deny

a     certificate        of     appealability,        deny    Doxie’s       applications

seeking leave        to       proceed   in    forma      pauperis,    and   dismiss      the

appeal.     We dispense with oral argument because the facts and

                                              2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3